 



Exhibit 10.24
Employment Agreement
     This Agreement is entered into as of July 27, 2005, by and between Matt
Aden (the “Employee”) and Terayon Communication systems, Inc. , a Delaware
corporation (the “Company”).
Recitals
     WHEREAS, the parties entered into an Offer Letter dated as of July 27, 2005
(the “Offer Letter”); and
     WHEREAS, the parties desire to amend and restate the Offer Letter in its
entirety.
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the parties hereby agree as follows:
1. Duties and Scope of Employment.
(a) Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Employee in the position of
Senior Vice President, Sales or in such other position as the Company
subsequently may assign to the Employee. The Employee shall report to the Chief
Executive Officer or to such other person as the Company subsequently may
determine.
(b) Obligations to the Company. During his Employment, the Employee (i) shall
devote his full business efforts and time to the Company, (ii) shall not engage
in any other employment, consulting or other business activity that would create
a conflict of interest with the Company, (iii) shall not assist any person or
entity in competing with the Company or in preparing to compete with the Company
and (iv) shall comply with the Company’s policies and rules, as they may be in
effect from time to time.
(c) No Conflicting Obligations. The Employee represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Employee represents and warrants that he will not use or disclose, in connection
with his Employment, any trade secrets or other proprietary information or
intellectual property in which the Employee or any other person has any right,
title or interest and that his Employment will not infringe or violate the
rights of any other person. The Employee represents and warrants to the Company
that he has returned all property and confidential information belonging to any
prior employer.
(d) Commencement Date. The Employee commenced full-time Employment with the
Company on July 27, 2005. The terms of this Agreement shall be applicable from
the date of this Agreement, and except as otherwise required by law Employee
hereby agrees that the Company shall not be liable for any obligations relating
to periods of service by Employee prior to the date hereof or under the Offer
Letter.

 



--------------------------------------------------------------------------------



 



2. Cash and Incentive Compensation.
(a) Salary. The Company shall pay the Employee as compensation for his services
a base salary at a gross annual rate of not less than $325,000.00 Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Salary.”)
(b) Sales Commission. Employee will be eligible for a sales commission plan with
a target payout of 100% of your Base Salary (which shall be pro-rated for fiscal
year 2005), the payment of which will be based on the achievement of sales goals
to be defined by the Chief Executive Officer and approved by the Board of
Directors. Sales commission payments are subject to the terms and conditions of
the Company’s Sales Compensation Plan as defined each year.
3. Vacation and Employee Benefits. During his Employment, the Employee shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time. During his Employment, the Employee shall
be eligible to participate in the employee benefit plans maintained by the
Company, subject in each case to the generally applicable terms and conditions
of the plan in question and to the determinations of any person or committee
administering such plan.
4. Business Expenses. During his Employment, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. The Company shall reimburse the
Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
5. Term of Employment.
(a) Termination of Employment. The Company may terminate the Employee’s
Employment at any time and for any reason (or no reason), and with or without
Cause, by giving the Employee notice in writing. The Employee may terminate his
Employment by giving the Company 10 business days’ advance notice in writing.
The Employee’s Employment shall terminate automatically in the event of his
death.
(b) Employment at Will. The Employee’s Employment with the Company shall be “at
will,” meaning that either the Employee or the Company shall be entitled to
terminate the Employee’s Employment at any time and for any reason, with or
without Cause. Any contrary representations that may have been made to the
Employee shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Employee and the Company on the “at
will” nature of the Employee’s Employment, which may only be changed in an
express written agreement signed by the Employee and a duly authorized officer
of the Company.
(c) Rights Upon Termination. Except as expressly provided in Section 6, upon the
termination of the Employee’s Employment, the Employee shall only be entitled to
the

2



--------------------------------------------------------------------------------



 



compensation, benefits and expense reimbursements that the Employee has earned
under this Agreement before the effective date of the termination. The payments
under this Agreement shall fully discharge all responsibilities of the Company
to the Employee.
6. Termination Benefits.
(a) Preconditions. Any other provision of this Agreement notwithstanding,
Subsections (b), (c), (d) and (e) below shall not apply unless the Employee:
(i) Has executed a general release of all claims (in a form prescribed by the
Company);
(ii) Has returned all property of the Company in the Employee’s possession; and
(iii) If requested by the Board, has resigned as a member of the Board and as a
member of the Boards of Directors of all subsidiaries of the Company, to the
extent applicable.
(b) Severance Pay. If, during the term of this Agreement, the Employee is
subject to an Involuntary Termination, then the Company shall pay the Employee,
within 10 days after the release described in Subsection (a)(i) above has become
effective, a lump-sum cash payment equal to the sum of 1 times the Employee’s
Base Salary at the rate in effect at the time of termination of Employment.
(c) Change in Control Severance Pay. If, during the term of this Agreement, the
Company is subject to a Change in Control (as defined in Section 11) and the
Employee is subject to an Involuntary Termination within 12 months after that
Change in Control, then the Company shall pay the Employee, within 10 days after
the release described in Subsection (a)(i) above has become effective, a
lump-sum cash payment equal to the sum of (i) 2 times the Employee’s Base Salary
(at the rate in effect at the time of termination of Employment, or, if greater,
the rate in effect immediately prior to the Change in Control) and (ii) 2 times
the greater of Employee’s annual sales commission payments for the most recent
year completed prior to the date when the termination of Employee’s Employment
is effective or the Employee’s target sales commission payments in effect for
the year in which the Employee’s Employment is terminated. Severance pay under
this Subsection (c) and Subsection (b) above shall be mutually exclusive and
severance under one subsection will prevent severance under the other.
(d) Health Insurance. If Subsection (b) or (c) above applies, and if the
Employee elects to continue health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for himself and, if applicable, his
dependents following the termination of his Employment, then the Company shall
pay the monthly premium under COBRA for the Employee and, if applicable, such
dependents until the earliest of (i) the close of the 12 month period following
the termination of Employee’s Employment (the “Continuation Period”), (ii) the
expiration of the Employee’s continuation coverage under COBRA or (iii) the date
when the Employee receives substantially equivalent health insurance coverage in
connection with new employment or self-employment. Notwithstanding the
foregoing, if Subsection (c) applies then

3



--------------------------------------------------------------------------------



 



the Continuation Period shall be 24 months following the termination of
Employee’s Employment.
(e) Vesting. If Subsection (c) above applies, then the Employee shall fully vest
in all option shares as of the date of termination of Employee’s Employment.
(f) Offset. The severance payments under Subsections (b) or (c) shall be reduced
by the amount of any severance pay or pay in lieu of notice that the Employee
receives from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act).
(g) Section 409A Savings Clause. The Company reserves the right, in its sole
discretion, to accelerate or delay the timing of the payment of any severance
benefits under this Agreement to the extent the Company deems it advisable to
avoid adverse tax treatment for the Employee under Internal Revenue Code
Section 409A(a).
7. Proprietary Information and Invention Assignment Agreement. The Proprietary
Information and Invention Assignment Agreement between Employee and the Company
dated as of July 27, 2005 shall remain in full force and effect.
8. Successors.
(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9. Miscellaneous Provisions.
(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when delivered by FedEx with delivery charges prepaid, or when mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. In the case of the Employee, mailed notices shall be addressed to him
at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this

4



--------------------------------------------------------------------------------



 



Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(c) Whole Agreement. This Agreement supersedes the Offer Letter. No other
agreements, representations or understandings (whether oral or written and
whether express or implied) that are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof. This Agreement and the Proprietary Information and Inventions
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof.
(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.
(e) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of California (except their provisions
governing the choice of law). If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.
(f) No Assignment. This Agreement and all rights and obligations of the Employee
hereunder are personal to the Employee and may not be transferred or assigned by
the Employee at any time. The Company may assign its rights under this Agreement
to any entity that assumes the Company’s obligations hereunder in connection
with any sale or transfer of all or a substantial portion of the Company’s
assets to such entity.
(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
10. Definitions. The following terms shall have the following meanings whenever
they are used in this Agreement.
(a) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean:
(i) An unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

5



--------------------------------------------------------------------------------



 



(ii) A material breach by the Employee of any agreement between the Employee and
the Company;
(iii) A material failure by the Employee to comply with the Company’s written
policies or rules;
(iv) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;
(v) The Employee’s gross misconduct;
(vi) A continuing failure by the Employee to perform assigned duties after
receiving written notification of such failure from the Board; or
(vii) A failure by the Employee to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Employee’s cooperation.
(b) Definition of “Change in Control.” For all purposes under this Agreement,
“Change in Control” shall mean:
(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;
(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets; or
(iii) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

6



--------------------------------------------------------------------------------



 



(c) Definition of “Involuntary Termination.” For all purposes under this
Agreement, “Involuntary Termination” shall mean the termination of the
Employee’s Employment by reason of:
(i) The involuntary discharge of the Employee by the Company for reasons other
than Cause or Permanent Disability; or
(ii) The voluntary resignation of the Employee within 30 days following (A) a
material adverse change in Employee’s title, authority or responsibilities with
the Company, including, without limitation, a material adverse change in
reporting authority or in the persons who report directly to Employee, (B) a
material reduction in Employee’s Base Salary or (C) receipt of notice that
Employee’s principal workplace will be relocated by more than 25 miles from
Santa Clara, California.
(d) Definition of “Permanent Disability.” For all purposes under this Agreement,
“Permanent Disability” shall mean the Employee’s inability to perform the
essential functions of the Employee’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              /s/ Matt Aden           Matt Aden
 
            Terayon Communication Systems, Inc.
 
       
 
  By   /s/ Jerry D. Chase          
 
            Title: August 2, 2005

7